Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mathematical operations, methods of organizing human activity, and mental processes, claimed for the purpose of forecasting an outcome of a competition, without reciting a practical application thereof and without the claims amounting to significantly more. MPEP 2106.04(a) enumerates that groupings of abstract ideas are defined as including:

1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I);
2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).

The instant application encompasses all three of these groupings – it recites calculating covariate parameters for each of a plurality of participants of a competition derived from a measured position and calculating an outcome also based on historical data, a method of organizing human activity by following rules or instructions, and there is nothing in the claims that precludes the observations and calculations required from being performed in the human mind and/or with the aid of pencil and paper. Regarding the mathematical concepts grouping, MPEP 2106.04(a)(2)(I) notes that, “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.” Regarding the “certain methods of organizing human activity” grouping, MPEP 2106.04(a)(2)(II) notes that, “An example of a claim reciting following rules or instructions is In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). The patentee claimed a method of playing a dice game including placing wagers on whether certain die faces will appear face up. 911 F.3d at 1160; 129 USPQ2d at 1011. The Federal Circuit determined that the claims were directed to the abstract idea of "rules for playing games", which the court characterized as a certain method of organizing human activity. 911 F.3d at 1160-61; 129 USPQ2d at 1011.” And regarding the group of mental processes, MPEP 2106.04(a)(2)(III)(C) notes that, “A Claim That Requires a Computer May Still Recite a Mental Process. (emphasis added)
Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").
In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer 
1. Performing a mental process on a generic computer. An example of a case identifying a mental process performed on a generic computer as an abstract idea is Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385, 126 USPQ2d 1498, 1504 (Fed. Cir. 2018). In this case, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are "human cognitive actions" that humans have performed for hundreds of years. The claims therefore recited an abstract idea, despite the fact that the claimed voting steps were performed on a computer. 887 F.3d at 1385, 126 USPQ2d at 1504. Another example is Versata, in which the patentee claimed a system and method for determining a price of a product offered to a purchasing organization that was implemented using general purpose computer hardware. 793 F.3d at 1312-13, 1331, 115 USPQ2d at 1685, 1699. The Federal Circuit acknowledged that the claims were performed on a generic computer, but still described the claims as "directed to the abstract idea of determining a price, using organizational and product group hierarchies, in the same way that the claims in Alice were directed to the abstract idea of intermediated settlement, and the claims in Bilski were directed to the abstract idea of risk hedging." 793 F.3d at 1333; 115 USPQ2d at 1700-01. “
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


This judicial exception is not integrated into a practical application because any structural components claimed are generic computing components used to apply the abstract lice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1298), explains that the transformation of an abstract idea into patent-eligible subject matter “requires 'more than simply stat[ing] the [abstract idea] while adding the words 'apply it' Id. (quoting Mayo, 132 S. Ct. at 194) “A claim that recites an abstract idea must include ‘additional features’ to ensure 'that the [claim] is more than a drafting effort designed to monopolize the 'abstract idea]." Id. (quoting Mayo, 132 S. Ct. at 1297) Those "additional features" must be more than “well-understood, routine, conventional activity.” Mayo, 132 S. Ct. at 1298. Examiner concludes that the limitations of the claims do not transform the recited abstract idea for predicting a sports outcome based on mathematical operations and organized human activity into patent-eligible subject matter because they merely instruct the practitioner to apply them on a general purpose computing device that is not required to have any particular specifications or programming. Applying a listing of prescribed rules by ("a computer device" having “a display", "a memory", "at least one processor", and "a computer readable medium", etc) is seen as an "attempt [] to limit the use" of the abstract idea "to a particular technological environment,” which is insufficient to save a claim. Alice, 134 S. Ct. at 2358 (citing Bilski v. Kappos, 561 U.S. 593, 610-11, 130 S. Ct. 3218, 32130 (2010)).  “To salvage an otherwise patent-Bancorp Services, L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012). Examples of “meaningful limitations” include “the computer being part of the solution, being integral to the performance of the method, or containing an improvement in computer technology.” Ultramercial, 722 F.3d at 1348. The instant claims, considered as an ordered combination, recite the intended results of the abstract ideas, as applied by existing computers long in use, wherein the computer claimed is not inextricably tied from the method, does not result in an improvement to technology or technical field or an improvement to the functions of the computer itself, does not result in a transformation, or any other meaningful or specific limitations that would confine the claim to a particular useful application. The claims do not reveal the significance of the computer to performing the method or how the computer is solving any particular problem, but rather merely claim a generic technological environment used for practicing the abstract ideas. The instant dependent claims recite further details of the abstract ideas, which cannot provide significantly more and do not impart eligibility to the ineligible independent claims. 
Claim 21 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer program per se or software per se. As identified in MPEP 2106.03, “Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as “data per se”) or a computer program per se (often referred 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715